Citation Nr: 0526267	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right thigh, Muscle Group 
XIV, with retained foreign body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2004, the Board decided another claim that had also 
been appealed, and remanded the matter on the cover page of 
this decision for additional development.  


FINDINGS OF FACT

1.  The veteran's Muscle Group XIV showed normal strength, no 
adhesions, no tendon damage, and no bone, joint, or nerve 
damage, and was without prolonged infection and did not 
require a prolonged period of treatment.  

2.  The veteran has a sensitive and irritated superficial 
scar associated with the Muscle Group XIV injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
injury to Muscle Group XIV have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5314 (2004).

2.  The criteria for establishing the maximum 10 percent 
rating for a scar associated with an injury to Muscle Group 
XIV have been met.  38 U.S.C.A. § 1155; 38 C.F.R.4.118 
Diagnostic Code 7804 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act of 2000 (VCAA), is 
considered.  

The record contains an August 2003 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased evaluation.  The letter also listed 
the evidence currently of record.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran filed a claim for an increased rating 
pre-VCAA, and as indicated above, the RO appropriately 
supplied the veteran with subsequent notification.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA examination reports from May 2000, March 
2002, September 2003, and April 2005.  The RO obtained 
treatment records from the Central Texas Health Care System 
from 2001 to 2003.  VA fulfilled its duties to the veteran to 
the extent possible given the particular circumstances of 
this case.  

Facts

The veteran's service medical records indicated that a 
fragment wound of the right hip was debrided and closed 
within four days.  Within one week, the wound was healing 
well without inflammation.  The records are silent for 
additional treatment concerning the wound.  A separation 
examination noted only a small scar at the right iliac crest 
from a grenade fragment.  

An April 1969 rating decision noted that the veteran had 
sustained a grenade fragment wound to the right iliac crest, 
and that upon discharge, the scar of the wound was healed and 
asymptomatic.  X-ray showed a small metal foreign body in the 
soft tissues of the ilium.  The RO granted service connection 
for shell fragment wound, Muscle Group XIV, right anterior 
thigh, with retained metal foreign body, and assigned a 
noncompensable evaluation.  

A November 1974 x-ray found a very tiny metal foreign body 
measuring 3x3 mm located in the soft tissue above the right 
great trochanter.  A December 1974 rating decision granted an 
increased rating of 10 percent, which according to the RO, 
reflected the retention of foreign bodies and complaints of 
pain.  

A January 1999 VA Form 21-4138 contained the veteran's 
statement that he sought an increased evaluation.  

The veteran underwent a May 2000 VA examination, and reported 
that since the initial injury, he had experienced irritation 
of the residual shrapnel fragments with pain in the right hip 
area that sometimes traveled down the right thigh to the 
knee.  He reported that there were no flare-ups.  The veteran 
took Motrin for pain relief.  He stated that he had stopped 
playing softball, and was very limited in bicycle riding.  
The veteran reported that he was a custodian at the Post 
Office and the job involved walking, mowing the lawn, 
sweeping, and dumping trash.  He was cautious as to the lower 
extremity because it might give out.  He related that he 
needed frequent rest periods during his work time, and he was 
limited in picking up objects and bending down to reach for 
the objects. 

The examiner found no associated bone or nerve injury along 
with the muscular injury.  The examiner noted the absence of 
an exit wound, and found that the veteran's scar was slightly 
sensitive.  The examiner found no adhesions, no tendon 
damage, and declared that consideration of bone, joint, or 
nerve damage was not applicable.  The veteran's muscle 
strength was fair.  The examiner noted that in terms of loss 
of muscle function, the veteran had diminished endurance, but 
otherwise there was no joint affliction.  The examiner 
measured hip range of motion, but noted that it was the 
musculature, and not the joint, that had been impacted by the 
shell fragment wound; right hip flexion was 0-100 degrees, 
abduction 0-30 degrees, adduction 0-25 degrees, and rotation 
0-30 degrees.  The examiner stated that there were no 
additional limitations due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The diagnosis 
was residuals of muscle group 14 injured due to shrapnel 
fragments.  An x-ray found 
-5mm metallic density foreign body in the soft tissue, and 
otherwise normal hip.  

At a November 2001 hearing before a Decision Review Officer, 
the veteran testified that the scar from the fragment wound 
itched, and he continuously scratched it.  He also stated 
that sometimes it felt like the entire leg was going to give 
out, mostly at the knee joint.  

The veteran underwent a March 2002 examination (for a claim 
of secondary service concerning the knee).  The veteran 
complained that he had experienced irritation of the residual 
shrapnel fragments and pain in the right hip area, which 
sometimes went down the right upper thigh to knee level.  A 
physical examination found that the veteran had full active 
and passive range of motion of the right hip and knee, and 
there was no apparent pain on motion.  The examiner stated 
that the major functional impact was pain on motion.  X-ray 
showed 4 mm metallic density foreign body in soft tissue of 
the right lateral hip to lower portion of right iliac bone.  

A November 2002 neurology consultation from the VA Central 
Texas HCF noted that the veteran had had back pain since 
service that radiated down his right leg.  The attending 
physician noted that the veteran also had localized pain the 
right hip.  And addendum indicated that L4-3 of the lumbar 
spine had a narrower canal and foramina narrowed by 
hypertrophy.  The physician did not see any critical 
compression or any abnormality to be corrected surgically at 
that point.  In December 2002, the veteran sought treatment 
for his back, hip, and leg pain.  The treatment noted 
indicated that a herniated disc had not been found on an MRI.  

In December 2002, the RO received an attending physician's 
statement from the veteran's employer, the US Post Office, 
which indicated the veteran had back pain with arthritis and 
hip pain.  The veteran had work restrictions, such that the 
veteran could not squat, kneel, or twist.  The veteran could 
bend or climb occasionally.  The record also contains an 
applicant's statement of disability in connection with 
Disability Retirement.  He stated that he had chronic 
unremitting lumbar/cervical spine, hip, thigh, and right foot 
pain, uncontrolled by pain medication.  The veteran also 
cited insomnia, depression, hypervigilance, isolation, and 
degenerative joint disease of low back, neck, right hip, 
thigh, and foot.  The veteran described that his diseases 
interfered with work because he could not stand or walk 
longer than 20 minutes, or lift more than 8 pounds.  He also 
stated that he had sharp pains in his right hip and thigh 
from shrapnel wounds and numbness that caused a lack of 
feeling and caused him to fall.  

In September 2003, the veteran underwent a VA examination.  
The veteran complained that pain was constant, and he pointed 
to anterior inferior of the right iliac crest region.  The 
veteran stated that the right lower extremity gave way.  The 
veteran stated that the length of his initial hospitalization 
was 4-6 weeks.  The examiner identified two 4 cm scars, 
horizontal, in the anterior inferior right iliac crest 
region.  The examiner stated the lateral femoral cutaneous 
nerve was involved.  The veteran had some reported pain with 
hip flexion with minimal arc.  

On further physical examination, the examiner found no 
adhesions or tendon damage.  The veteran had intact muscle 
function, and no muscle herniation.  The examiner noted that 
the veteran had no additional limitation of pain, fatigue, 
weakness, or lack of endurance on examination.  The diagnosis 
was shrapnel wound right proximal thigh with moderate 
residual.  

As noted above, the Board remanded the case in July 2004 for 
another VA examination, particularly to clarify whether the 
veteran's service-connected disability manifested nerve 
problems.  At an April 2005 VA assessment, the veteran 
asserted that the residual injury had begun to gradually 
worsen, and especially so during the last three years.  The 
veteran stated that he got cramps and Charlie horses on the 
back of his right lower extremity, accompanied by tingling, 
numbness, and loss of control of the extremity.  The veteran 
reported that he had been ambulating with a cane due to back 
pain, right lower extremity and feet problems.  He stated 
that the lower extremity felt okay between cramping episodes.  

A physical examination found that the veteran had a linear, 
faint, superficial scar, without adhesions, horizontal, 1 
inch long, slightly hyperchromatic, not disfiguring, and not 
dysfunctional, about 3-1/2 cm below iliac crest.  The examiner 
found no loss of tissue.  The penetrated muscle was Group XIV 
(quadriceps femoris).  The examiner found no adhesions, 
tendon damage, or bone, joint, or nerve damage.  The examiner 
found normal muscle strength.  The examiner felt no muscle 
contraction, and stated that the joint was not affected.  
An EMG study found evidence of a chronic right L5 nerve root 
lesion.  An impression from an MRI of the lumbar spine was 
bilateral intervertebral foramen narrowing along with facet 
joint hypertrophy at L3-4.  The diagnosis was grenade shell 
wound muscle group XIV, no damage to other structures.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As revised effective July 3, 1997, "moderate" disability of 
muscles includes a through and through or deep penetrating 
wound of short track by a single bullet or small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
History and complaint includes service department record or 
in-service treatment for the wound; and consistent complaints 
of one or more of the cardinal symptoms of loss of power, 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement (in particular functions 
controlled by the injured muscles).  The objective findings 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.  A "moderately severe" injury is through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  As 
revised, 38 C.F.R. § 4.56 provides that a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture, or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring will be rated as a 
"severe" injury of the muscle group involved.  Objective 
findings must reflect ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

In terms of Muscle Group XIV, 40 percent is warranted for a 
severe injury; 30 percent is warranted for moderately severe 
injury; and a moderate injury is 10 percent.  Id. § 4.73, DC 
5315.  

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2002, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. § 4.118, Diagnostic Codes 7802-7804 
(2004).

Analysis

According to 38 C.F.R. § 4.56(d)(2), the type of injury 
considered "moderately severe" includes prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Notably, the veteran's service medical records 
indicate that the veteran did not suffer from prolonged 
infection.  Moreover, the record lacks evidence of 
intermuscular scarring.  The regulation also provides that a 
moderately severe injury would indicate a history of 
hospitalization for a prolonged period, and as just noted, 
service medical records show that the veteran's wound healed 
relatively expeditiously.  Also, the record lacks objective 
indications of loss of deep fascia on palpation, or loss of 
muscle substance.  

As such, the veteran's service-connected disability cannot be 
properly characterized as "moderately severe" at this time.  
Rather, the overall disability picture more closely 
approximates a "moderate" disability of Muscle Group XIV.  
The most recent VA examination found normal muscle strength.  
The currently assigned 10 percent disability rating takes 
into account any functional limitation due to pain on motion 
or lack of endurance.  Though at the May 2000 VA examination 
the veteran expressed that he took frequent breaks at work 
and remained cautious that the leg would give out, later 
diagnostic and clinical testing revealed that the veteran's 
traveling pain down the right leg appeared to be connected 
with back problems.  Also, the veteran's application 
statement regarding retirement due to disability cited a 
variety of problems that inhibited his ability to work, and 
again, the hip pain appeared to be intertwined with back and 
nerve problems, as opposed to musculature weakness and 
fatigue due to the in-service injury that had effectively 
healed decades earlier.  On a similar note, the most recent 
VA examination did not find that the veteran's service-
connected disability caused nerve damage.  

As such, the record does not reflect the severity of 
residuals due to a muscle injury that is necessary for a 
higher rating at this time in terms of Diagnostic Code 5314.  

The veteran is entitled, however, to a separate 10 percent 
rating for a superficial scar, as considered under the old 
and new criteria.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Notably, a 10 percent rating is the maximum 
schedular for a superficial scar under both Diagnostic Codes 
7803 and 7804.  Other criteria concerning scars are not 
applicable because the record does not indicate that the 
veteran's scar is deep, or in and of itself, causative of 
limited motion.  













ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right thigh, Muscle Group 
XIV, with retained foreign body, is denied.  

Entitlement to a separate rating of 10 percent for a 
superficial scar is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


